 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 4165 
 
AN ACT 
To extend through December 31, 2010, the authority of the Secretary of the Army to accept and expend funds contributed by non-Federal public entities to expedite the processing of permits. 
 
 
1.Funding to process permitsSection 214(c) of the Water Resources Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594; 119 Stat. 2169; 120 Stat. 318; 120 Stat. 3197; 121 Stat. 1067) is amended by striking 2009 and inserting 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
